Name: Commission Directive 2006/124/EC of 5 December 2006 amending Council Directive 92/33/EEC on the marketing of vegetable propagating and planting material other than seed and Council Directive 2002/55/EC on the marketing of vegetable seed (Text with EEA relevance)
 Type: Directive
 Subject Matter: means of agricultural production;  plant product;  marketing;  agricultural activity
 Date Published: 2006-12-06; 2007-12-01

 6.12.2006 EN Official Journal of the European Union L 339/12 COMMISSION DIRECTIVE 2006/124/EC of 5 December 2006 amending Council Directive 92/33/EEC on the marketing of vegetable propagating and planting material other than seed and Council Directive 2002/55/EC on the marketing of vegetable seed (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material other than seed (1), and in particular Article 1(3) thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (2), and in particular Articles 2(2) and 45 thereof, Whereas: (1) Directive 2002/55/EC does not include all the vegetable genera and species covered by Directive 92/33/EEC. It is appropriate to extend the scope of Directive 2002/55/EC so that it applies to the same genera and species as Directive 92/33/EEC. (2) Directives 2002/55/EC and 92/33/EEC do not include Zea mays L. (popcorn or sweetcorn), a plant which is largely grown in certain new Member States. It is appropriate to extend the scope of both Directives to Zea mays L. Although maize, including popcorn and sweetcorn, is classified as a cereal under the legislation concerning the common agricultural policy, seed for sowing of sweet corn and popcorn must be submitted to the specific legislation concerning the marketing of seed of vegetables. (3) In the light of the development of scientific knowledge, a number of the botanical names used in Directives 92/33/EEC and 2002/55/EC have been shown to be incorrect or of doubtful authenticity. Those names should be aligned with those normally accepted internationally. (4) Directives 92/33/EEC and 2002/55/EC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 The genera and species listed in Annex II to Directive 92/33/EEC are replaced by those listed in the Annex to this Directive. Article 2 Directive 2002/55/EC is amended as follows: 1. The genera and species listed in Article 2(1)(b) are replaced by those listed in the Annex to this Directive. 2. Point 3(a) of Annex II is amended as follows: (a) The following entries are inserted in alphabetical order: Allium fistulosum 97 0,5 65 Allium sativum 97 0,5 65 Allium schoenoprasum 97 0,5 65 Rheum rhabarbarum 97 0,5 70 Zea mays 98 0,1 85; (b) Brassica oleracea (other subspecies) is replaced by Brassica oleracea (other than cauliflower); (c) Brassica pekinensis is replaced by Brassica rapa (Chinese cabbage); (d) Brassica rapa is replaced by Brassica rapa (turnip); (e) Lycopersicon lycopersicum is replaced by Lycopersicon esculentum. 3. Point 2 of Annex III is amended as follows: (a) The following entries are inserted in alphabetical order: Allium fistulosum 15 Allium sativum 20 Allium schoenoprasum 15 Rheum rhabarbarum 135 Zea mays 1 000; (b) Brassica pekinensis is deleted; (c) Lycopersicon lycopersicum is replaced by Lycopersicon esculentum. Article 3 1. Member States shall adopt and publish, by 30 June 2007 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply the provisions from 1 July 2007. However, they may postpone until 31 December 2009 the application of the provisions in respect of the official acceptance of varieties belonging to Allium cepa L. (aggregatum group), Allium fistulosum L., Allium sativum L., Allium schoenoprasum L., Rheum rhabarbarum L. and Zea mays L. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 5 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 157, 10.6.1992, p. 1. Directive as last amended by Commission Decision 2005/55/EC (OJ L 22, 26.1.2005, p. 17). (2) OJ L 193, 20.7.2002, p. 33. Directive as last amended by Directive 2004/117/EC (OJ L 14, 18.1.2005, p. 18). ANNEX Allium cepa L.  Cepa Group Onion Echalion  Aggregatum Group Shallot Allium fistulosum L. Japanese bunching onion or Welsh onion Allium porrum L. Leek Allium sativum L. Garlic Allium schoenoprasum L. Chives Anthriscus cerefolium (L.) Hoffm. Chervil Apium graveolens L. Celery Celeriac Asparagus officinalis L. Asparagus Beta vulgaris L. Beetroot including Cheltenham beet Spinach beet or Chard Brassica oleracea L. Curly kale Cauliflower Sprouting broccoli or Calabrese Brussels sprouts Savoy cabbage White cabbage Red cabbage Kohlrabi Brassica rapa L. Chinese cabbage Turnip Capsicum annuum L. Chilli or Pepper Cichorium endivia L. Curled-leaved endive Plain-leaved endive Cichorium intybus L. Witloof chicory Large-leaved chicory or Italian chicory Industrial chicory Citrullus lanatus (Thunb.) Matsum. et Nakai Watermelon Cucumis melo L. Melon Cucumis sativus L. Cucumber Gherkin Cucurbita maxima Duchesne Gourd Cucurbita pepo L. Marrow or Courgette Cynara cardunculus L. Globe artichoke Cardoon Daucus carota L. Carrot Fodder carrot Foeniculum vulgare Mill. Fennel Lactuca sativa L. Lettuce Lycopersicon esculentum Mill. Tomato Petroselinum crispum (Mill.) Nyman ex A. W. Hill Parsley Phaseolus coccineus L. Runner bean Phaseolus vulgaris L. Dwarf French bean Climbing French bean Pisum sativum L. (partim) Wrinkled pea Round pea Sugar pea Raphanus sativus L. Radish Black radish Rheum rhabarbarum L. Rhubarb Scorzonera hispanica L. Scorzonera or Black salsify Solanum melongena L. Aubergine or Egg plant Spinacia oleracea L. Spinach Valerianella locusta (L.) Laterr. Corn salad or Lambs lettuce Vicia faba L. (partim) Broad bean Zea mays L. (partim) Sweet corn Popcorn